Citation Nr: 9923574	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 60 percent for 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1972 and from August 1972 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  The 
veteran has also timely perfected an appeal to the July 1998 
RO rating decision continuing a 60 percent evaluation for 
service-connected bronchial asthma.  The Board recognizes the 
letter, received in September 1998, as a substantive appeal 
to the July 1998 rating decision.  A substantive appeal 
consists of a properly filed VA Form 9 or correspondence 
containing the necessary information and may be filed by the 
veteran personally, or by his representative.  38 C.F.R. §§ 
20.202, 20.301(a) (1998).  In the September 1998 letter, the 
veteran stated continuing disagreement with the evaluation of 
his asthma and stated that he believed he qualified for more 
benefits.  The veteran had previously submitted a notice of 
disagreement in August 1998 and the RO had issued a statement 
of the case in September 1998.  

The veteran has also submitted a timely notice of 
disagreement to the July 1998 RO rating decision denying 
service connection for a cardiac disorder as secondary to 
the service-connected bronchial asthma.  A statement of the 
case was issued in September 1998.  An appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (1998).  The Board finds that the deadline 
for filing a substantive appeal on the issue of service 
connection for a cardiac condition was July 27, 1999, and the 
veteran's appeal was certified to the Board on June 18, 1999.  
However, the record does not, yet, contain a substantive 
appeal on the issue of service connection for a cardiac 
condition.  Therefore, that issue is not currently before the 
Board.

In addition, the veteran submitted a timely notice of 
disagreement to the March 1998 RO rating decision denying 
entitlement to individual unemployability.  A statement of 
the case was issued in October 1998.  However, the record 
does not contain a substantive appeal on the issue of 
entitlement to individual unemployability.  See, 38 C.F.R. § 
20.200, 20.302.  Therefore, that issue is not currently 
before the Board.

The veteran's claim for service connection for PTSD is 
addressed in the remand portion of this decision.  

FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's bronchial asthma is manifested by attacks 
once every two-to-three months, FEV-1 of 46 percent of 
predicted and FEV-1/FVC ratio of 62 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In October 1980, the veteran filed a claim for VA benefits 
for service connection for asthma.  By rating decision in May 
1981, the RO granted service connection for bronchial asthma 
with a 10 percent evaluation, effective from October 4, 1980.  

A VA pulmonary function test (PFT) in March 1996 reported 
FEV-1 of 56 percent of predicted and FEV-1/FVC of 58 percent.  
The physician reported a diagnosis of severe obstructive 
airway disease and recommended a clinical trial of 
bronchodilators. 

A VA examination was conducted in July 1996.  The examiner 
noted that the veteran was wheezing severely during the 
examination.  Asthmatic attacks occurred daily with constant 
wheezing of some degree.  The examiner reported dyspnea 
on exertion, slight exertion, and at rest.  PFT reported FEV-
1 of 40 percent of predicated and FEV-1/FVC of 54 percent.  A 
diagnosis of severe incapacitating bronchial asthma was 
noted.  

By rating decision in September 1996, the RO granted an 
increased evaluation of 60 percent for service-connected 
bronchial asthma, effective from April 4, 1996.  

A VA fee-basis examination was conducted in March 1998.  The 
veteran reported asthma attacks every two-to-three months, 
but had not had an attack in the previous six months.  He 
stated that he developed shortness of breath on exertion and 
could walk only 100 feet and climb only five-to-ten stairs 
before stopping.  The veteran's treatment for asthma included 
use of several medications and inhalers.  PFT showed FEV-1 of 
46 percent of predicted and FEV-1/FVC ratio of 62 percent.  
The examiner noted that the veteran had evidence of 
obstructive ventilatory impairment of moderate severity and 
evidence of emphysema.  

By letter, received in August 1998, the veteran's daughter 
stated that the veteran was unable to mow the lawn, take a 
leisurely walk, swim, or pick up and play with his 
grandchildren.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, bronchial asthma is evaluated as follows:
? 100 percent with FEV-1 less than 40 percent predicted, or 
FEV-1/FVC less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications; 
and
? 60 percent with FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbation, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

In the instant case, the most recent PFT results, from March 
1998, do not meet the criteria for an evaluation in excess of 
60 percent.  The veteran did not report weekly attacks, but 
stated that his asthma attacks occurred approximately once 
every two-to-three months.  There is no medical evidence of 
the necessity of use of systemic high dose corticosteroids or 
immuno-suppressive medications.  The Board finds that the 
evidence of record preponderates against an evaluation in 
excess of 60 percent for service-connected bronchial asthma.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
service-connected bronchial asthma is denied.  


REMAND

In November 1997, the Board remanded the veteran's claim for 
service connection for PTSD for further verification of 
stressors to be followed by a VA examination.  The Board 
directed the RO to again request any additional details from 
the veteran regarding his reported stressors.  The RO was 
then directed to prepare a summary of the claimed stressors 
based on review of all documents of record and the summary 
was to be sent to the United States Armed Service Center for 
Research of Unit Records (USASCRUR).  

The Board notes that, prior to the initial certification of 
the veteran's claim, no attempt had been made to verify the 
stressors reported by the veteran.  Although two deferred 
rating decisions in March and April 1998, noted the necessity 
of complying with the remand and requesting verification of 
the Environmental Support Group (ESG) (now USASCRUR), the 
record contains no record of any attempt at verification.

The Board further notes that the veteran has identified the 
location of the reported stressors as well as the dates 
served in these locations and his organization at that time.  
By letter, received in August 1996 (but dated in September 
1996), the veteran stated that he served in Vietnam from 1970 
through 1972 at Pleiku, Da Nang, and Saigon.  He reported 
that while stationed at Pleiku he was on perimeter guard in a 
tower and was being fired upon.  He requested more ammunition 
from a fellow soldier, and turned to find that the soldier's  
"head was blown off."  The veteran testified at the August 
1997 hearing that the other soldier was from another unit 
stationed in the same area.  Transcript, p. 8.  In his August 
1996 statement the veteran reported that, following the 
incident at Pleiku, he was reassigned to Da Nang and, in 
traveling the 15 miles from the printing shop to his 
quarters, another soldier jumped off the truck and a grenade 
exploded and killed him.  In a statement received in January 
1997, the veteran's spouse stated that the veteran served in 
Pleiku from December 1970 to May 1971, and in Da Nang from 
May 1971 to December 1971.  She noted that the veteran's 
organization in Pleiku was Company B, 8th PSYOP Battalion 4th 
PSYOP group and his organization in Da Nang was General 
Support Company, 7th PSYOP Battalion.  

In addition, the VA examiner in January 1998 was not provided 
with the veteran's claims file prior to examination, as 
ordered by the November 1997 remand.  The absence of certain 
development, specifically requested by VA, indicates a 
neglect of the duty to assist in the development of the 
veteran's claim, Smith v. Brown, 5 Vet. App. 335 (1993), thus 
necessitating yet another remand.  Where, as here, the remand 
orders are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, in February 1998, the RO received a treatment 
record noting treatment from November 1995 to June 1996 with 
a diagnosis of PTSD, which was not previously of record.  

The Board further notes that that effective March 7, 1997, 
during the pendency of this appeal, VA regulations concerning 
the type of evidence required to establish service connection 
for PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO has not provided the veteran notice of 
the revised regulations.

To ensure full compliance with the Board's previous remand, 
and in light of Stegall, supra, the case is REMANDED to the 
RO for the following development:

1. The RO should review the entire claims 
file and prepare a summary of all the 
claimed stressors based on review of all 
pertinent documents including all medical 
reports, examinations, and statements of 
the veteran and his spouse.  The summary 
should also include information about the 
veteran's service taken from service 
medical and personnel records.  This 
summary, and all associated documents, 
should then be sent to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, with a request for 
any information, which might corroborate 
the veteran's alleged stressors and 
combat status. 

2. The RO should request that the veteran 
identify all medical care providers who 
treated him for his psychiatric disorder, 
which are not already of record.  After 
securing the necessary release, the RO 
should obtain these records.

3. Following completion of the above 
development, the RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's psychiatric condition, 
including, but not limited to, PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should note that the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) 
criteria now require exposure to 
a traumatic event and response involving 
intense fear, helplessness, or horror, 
with no requirement that the event be 
"life threatening" as noted by the VA 
examiner in January 1998.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
examiner should express an opinion as to 
whether the veteran's current psychiatric 
disability, including PTSD, is due to or 
was aggravated by any incident of 
service.  The examination report should 
include complete rationale for all 
opinions expressed.  

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case, which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided (including the 
revised regulations concerning the type 
of evidence required to establish service 
connection for PTSD), and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







